Citation Nr: 1744359	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected residuals of an excision/fulguration of penile condyloma.

2. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2017 the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination, it must ensure an adequate one is provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, a new examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In his June 2017 hearing, the Veteran testified as to symptoms associated with his residuals of an excision/fulguration of penile condyloma, to include issues with urination, as well as potential neurological difficulties, which were not addressed in his September 2009 examination.  In light of this, a new examination should be conducted which addresses all possible symptoms associated with this disability.

Regarding his increased rating claim for a psychiatric disorder, the Veteran testified as to increased symptomatology including depression and anxiety, memory issues, irritability, and potential suicidal ideation, since his most recent examination, which took place in September 2012, nearly five years ago.  Given the length of time since his most recent examination, and his testimony that his symptoms have worsened since that examination took place, the Board will remand the matter so that a new examination can be completed.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claims.  

2. Schedule the Veteran for a new VA examination to address his residuals of an excision/fulguration of penile condyloma.  To the extent possible, the examination should be scheduled with a urologist, or other medical professional qualified to evaluate diseases of the genitourinary system.  The complete record should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran residuals of an excision/fulguration of penile condyloma.  Specifically, the examiner should complete both of the worksheets for scars and urology/genitourinary examinations.  

3. Schedule the Veteran for a new VA examination to address his psychiatric disorder.  The complete record should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's service-connected psychiatric disorder, to include a discussion of its impact on his ability to obtain and maintain gainful employment.  

4. Thereafter, readjudicate the claims on appeal in consideration of all evidence of record.  If any benefit on appeal is not granted in full or remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


